 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                     Case No.: 19CR3999-WQH
10
11                          Plaintiff,
                                                   ORDER AND JUDGMENT TO
12                                                 DISMISS THE INFORMATION
          v.                                       WITHOUT PREJUDICE
13
     ALEXIS SOLARES-ARVIZU
14
15                          Defendant.
16
17
18       Upon motion of the United States of America and good cause appearing,

19       IT IS HEREBY ORDERED that the INFORMATION in the above-entitled case be

20 dismissed without prejudice as to Defendant ALEXIS SOLARES-ARVIZU.
21       IT IS SO ORDERED.
   Dated: March 25, 2020
22
23
24
25
26
27
28
